John Stephen Holt, Ph.D. Chair and Ethics Committee Representative Arkansas Psychology Board 101 East Capitol, Suite 415 Little Rock, AR 72201
Dear Dr. Holt:
You have requested an opinion pertaining to an ethical complaint that the Arkansas Psychology Board has received concerning the practice of psychology. You have asked two questions that are couched in general terms, one involving a previous Attorney General opinion and the other concerning the Board's authority to hold a rule in abeyance.
I must decline to address these questions in light of this office's long-standing policy against issuing opinions on matters that are pending before administrative agencies or the courts. See generally Op. Att'y Gen. Nos. 2003-182 and 96-137. Although I am statutorily obliged to render my opinion to members of the legislature and various state officials regarding matters of state law, as a matter of policy I must refrain from commenting on matters that are properly before the Board, as the administrative agency in this instance. Any effort to address the general questions you have raised would violate this policy. Additionally, according to my understanding, the Rule you have alluded to is currently the subject of an action pending in the Pulaski County Circuit Court (Arkansas Psychology Association v. Arkansas Board ofExaminers in Psychology (No. 2003-4543)). This office has long made it a practice to decline to opine on matters that are the subject of ongoing litigation, in order to avoid encroaching upon exclusively judicial prerogatives.
I am thus unable at this time to render an opinion in response to your questions. The issues underlying these general questions must be resolved either by the Board, with the right of appeal to the courts, and/or by the court in the pending litigation.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh